DETAILED ACTION
Status of Application, Amendments and/or Claims
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments filed on 01 March 2021 and 30 March 2021 have been entered.  
Claim Status: 
1c. 	Claims 1, 3-5, 8, 11, 18, 26, 29, 32, 34, 37, 40, 44-47, 49 and 52-53, 83-85 are pending, of which claims 1, 3-5, 8, 11, 18, 26, 29, 32, 34, 37, 44-47, 49, 83-85 are drawn to elected invention and are under consideration. Claims 40, 52-53 are withdrawn. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The rejection of claims 3, 5, 26, 29 and 46 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Amended claims 3 and 46 no longer recite the phrase "such as".  Amended claims 26 and 29 no longer have antecedent basis issues.
2b.	The rejection of claim 5 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for reciting “CDP7766” is withdrawn. Applicants’ argument that the term “CDP7766” is sufficiently clear in view of the definition of this term provided on page 9, lines 8 to 10, of the application as filed, is found persuasive. The specification teaches that the term “CDP7766” refers to a biological drug substance, which is an 
2c.	The rejection of claims 1, 3-5, 8, 11, 18, 26, 29, 32, 34, 37, 44-47, 49, and 83-85 under 35 U.S.C. 103(a) as being unpatentable over Gozzard et al., Truong-Le et al, and Edwards as set forth at pages 5-7 of the previous Office Action of 29 October 2020 is withdrawn after further consideration and reformulated below.

Maintenance of Previous Rejections:
Claim Objections:
3.	Claim 44 is objected to because of the following informalities:  
3a.	Claim 44 depends from a non-elected claim. 

Response to Applicant’s Argument:  
Applicant notes that claim 44 was included in Group I by the United States Patent and Trademark Office (“PTO”) in the Restriction Requirement mailed on August 18, 2020, which may have been an error. Applicant requires a clarification as to whether claim 44 is under examination or withdrawn due to its dependence from a withdrawn claim.
Applicant is correct in that claim 44 was included in Group I by the United States Patent and Trademark Office (“PTO”) in the Restriction Requirement mailed on August 18, 2020.  Claim 44 is directed to a product comprising the same composition of claim 1. Therefore, claim 44 is under examination. However, the claim is objected to because 

Claim rejections-35 USC § 103:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


4a.	Claims 1, 3-5, 8, 11, 18, 26, 29, 34, 37, 44-47, 49, and 83-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gozzard et al, (US Patent 8,691,233, Truong-Le et al, (US PG-Pub 2006/0002862, published on 05 January 2005), Sou et al, (Journal of Aerosol Medicine and Pulmonary Drug Delivery, 2015; Vol. 28, No. 5, pages 361-371), and Feng et al, (International Journal of Pharmaceutics, 2011; Vol. 409, No. 1–2, pages 156-163). The basis for this rejection is set forth at pages 4-7 of the office action of 29 October 2020.  
The instant claims 1, 3-5, 8, 11, 18, 26, 29, 34, 37, 44-47 and 49 are drawn to an inhalable powder composition comprising an antagonistic antibody which binds human IL-13 and leucine and trehalose, wherein the antibody comprises specific light chain and heavy chain sequences, wherein the antibody is present in specific dry weight amount; wherein the trehalose is present in specific amount, and a container comprising said inhalable powder composition and a pharmaceutical kit comprising said inhalable powder and a dry powder inhaler. Claim 83 recites that the a human IL-13 binding fragment comprises Fab, modified Fab’, Fab’, F(ab’)2, Fv, VH, VL, and scFv fragment and new claims 84-85 recite specific amounts for the antagonistic antibody in the inhalable composition. 
Gozzard et al teach an antagonistic antibody that binds to human IL-13, (Ab652), said antibody comprising the light and heavy chain sequences recited in instant claim 4, (column 5, line 20; column 11, lines 41-45 and the sequence comparison “A” and “B” attached to the previous Office Action of 29 October 2020).  The reference teaches that the antibody is formulated as an inhalable powder, (see column 23, lines 4-14) and provided, for example, as single dose units (e.g., sealed plastic containers or vials packed in foil envelopes) (column 24, lines 19-29). Gozzard et al disclose the antibody may also be suspended in an appropriate physiological solution (e.g., physiological saline) or 
However, the Gozzard et al reference does not teach that the inhalable powder composition comprising said anti-IL-13 antibody also comprises leucine and trehalose.
Truong-Le et al teach an inhalable powder composition that comprises an antibody, leucine and trehalose, wherein the trehalose is present in specific weight percent amounts, and a container comprising said inhalable powder composition, (see paragraphs 0013, 0022, 0037, 0043, 0081-0083, 0122, 0125-0128 and 0147). The Truong-Le et al reference teaches that leucine is present in an amount of about 1%-2% or less, which overlaps with the amount recited in instant claim 11, (see claims 11-12 of Truong-Le et al reference). With respect to instant claim 29, see paragraph 0105; for instant claim 34, see paragraph 0104; for instant claim 37, see paragraph 0102; for instant claim 44, see paragraphs 043, 0081-0083; for instant claim 45, see paragraphs 68, 137; for instant claim 49, see paragraphs 9, 15. 
nd full paragraph).  Likewise, Feng et al, teach that leucine was chosen as one of the excipients, because of its ability to enhance aerosol dispersibility and trehalose is often used as an excipient because of its ability to stabilize biological active pharmaceutical ingredients and to increase their shelf life (page 156, column 2 through the top of page 157, column 1). An important consequence of leucine’s crystallization and the resultant formation of hollow particles is its effect on powder density and dispersibility, (see page 157, column 1; page 162, column 1).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made modify the antibody inhalable composition of Gozzard et al by formulating said antibody in an inhalable powder composition that comprises an antibody, leucine and trehalose as taught by Truong-Le et al, Sou et al, and Feng et al.  The person of ordinary skill in the art would have been motivated to make that modification and reasonably would have expected success because (i) IL-13 is nd full paragraph; Feng et al, page 156, column 2 through the top of page 157, column 1). Therefore, formulating the IL-13 antagonistic antibody of Gozzard et al as a powdered inhalable composition with trehalose and leucine would be expected to deliver a greater therapeutic benefit for patients such as asthmatics. 
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.  


4b.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gozzard et al, (US Patent 8,691,233, issued on 08 April 2014), Truong-Le et al, (US PG-Pub 2006/0002862, published on 05 January 2005), Sou et al, (Journal of Aerosol Medicine and Pulmonary Drug Delivery, 2015; Vol. 28, No. 5, pages 361-371) and Feng et al, (International Journal of Pharmaceutics, 2011; Vol. 409, No. 1–2, pages 156-163) as applied to claims 1, 3-5, 8, 11, 18, 26, 29, 34, 37, 44-47, 49, and 83-85  above, and further in view of Edwards et al, (US PG-Pub 2014/0178476, published on 26 June 2014).

Gozzard et al, Troung et al, Sou et al, and Feng et al do not teach that the inhalable powder composition has a tap density of less than or equal to about 0.7g/cm3, or less than or equal to about 0.62g/cm3, or less than or equal to about 0.61g/cm3, or less than or equal to about 0.60g/cm3, or less than or equal to about 0.59g/cm3, or less than or equal to about 0.58g/cm3, or less than or equal to 0.57g/cm3.
Edwards et al teach that respirable compositions having tap density of less than about 0.4g/cm3, preferably around 0.1g/cm3, (see paragraph 0022, 0076, 0084). The reference teaches that the density of the particles to be inhaled can be manipulated. The Edwards et al reference teaches that an inhalable powder having the recited tap density of the instant claim is suitable for localized delivery to selected regions of the respiratory tract such as the deep lung, central or upper airways, (see 0095). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made modify the antibody inhalable powder composition comprising an antagonistic anti-IL13 antibody, leucine, and trehalose of Gozzard et al, Truong-Le et al, Suo et al, and Feng et al by formulating said antibody in an inhalable powder composition that has a tap density of less than 0.7g/cm3, as taught by Edwards et al.  One skilled in the art would have been motivated to design an inhalable powder with a recited tap density, as taught by Edwards et al, because the particles are aerodynamically light and are suitable for localized delivery to selected regions of the respiratory tract such as the deep lung, central or upper airways (0076; 0084; 0094-0095).  The person of ordinary skill in the art reasonably would have expected success 

It is noted that although the rejection under 35 U.S.C. 103(a) set forth at pages 5-7 of the previous Office Action has been withdrawn and reformulated, Applicant’s arguments are addressed below.

Response to Applicant’s Argument:  
4b.	At page 7 of the Response, Applicant discusses the data presented in figures 15 and 16 of Gozzard et al reference that peak airway resistance (RL) for the 0.1 mg  of Ab652, (nebulized) was not significantly different to the peak Rl for the control group. Applicant argues that the results of the instant invention are depicted in Figure 12 in which the mean FEV1 increase from baseline is plotted for time points throughout a 14 day period, starting with the pre-dose mean on day 1 in order to establish the baseline, followed by 10 minutes, 1 hour, 2 hours, 6 hours and 12 hours post-dose on day 1, pre-dose and 12 hours post-dose on day 2, and then pre-dose for each of the following days. It is apparent that the 0.5 mg and 20 mg treatment groups experienced a significant increase FEVi from the baseline in the first 2 to 6 hours following the first dose (see page 43, lines 14 to 15), which is an indication of a rapid and clinically relevant improvement in pulmonary function. In addition, this rapid improvement in pulmonary function achieved within 2 to 6 hours of the first dose remained substantially constant throughout the treatment period, indicating that treatment had achieved its full 
These arguments have been fully considered, but are not deemed persuasive. The Examiner acknowledges that the results in instant figure 12 show a rapid and clinically relevant improvement in pulmonary function. However, such results are not unexpected and unobvious in view of the art rejections of record. On the outset, Gozzard’s nebulized antibody cannot be practically compared to the claimed antibody formulated in leucine and trehalose since the instant claims were rejected under 35 U.S.C. 103(a) as being obvious over the combined teachings of the cited art, i.e. the outstanding rejection is not made under 35 U.S.C. 102.  The Gozzard et al reference teaches the same anti-IL-13 antibody, (Ab652) used in the instant claims in a nebulized form, while the Truong-Le et al reference teaches the advantage of using trehalose and leucine is to enhance the stability and spray drying process to improve the dispersibility and flowability of resultant powders. One skilled in the art would be motivated to formulate the Ab652 antibody of Gozzard et al in the formulation of Truong Le to enhance stability and spray drying process to improve the dispersibility and flowability of resultant powders. 
nd full paragraph).  Likewise, Feng et al, (International Journal of Pharmaceutics, 2011; Vol. 409, No. 1–2, pages 156-163), teach that leucine was chosen as one of the excipients, because of its ability to enhance aerosol dispersibility and trehalose is often used as an excipient because of its ability to stabilize biological active pharmaceutical ingredients and to increase their shelf life. An important consequence of leucine’s crystallization and the resultant formation of hollow particles is its effect on powder density and dispersibility, (see page 157, column 1; page 162, column 1). Therefore, the results of the instant invention is not unexpected and unobvious in view of the art rejections of record.
“Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." See In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989); see also MPEP §716.02(c). 
Conclusion:
6.	No claim is allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        11 June 2021